DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 2 August 2022. As directed by the amendment: claims 1 and 3 have been amended, claim 11 has been added, claims 7-10 have been canceled. Thus claims 1-6 and 11 are presently pending in this application. Applicant’s amendments to the Claims have overcome the specification and drawing objections previously set forth in the Final Office Action mailed 30 March 2022, however, in view of the amendments to claim 1, claim 4 now lacks written description as described further below.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “the adhesive element is attached to the outer surface of the second one of the two walls”. Claim 3 recites “wherein the first hook-and-loop fastener is an adhesive element” which redefined the first hook-and-loop fastener as the adhesive element. Claim 1 recites “a first one of the two walls being provided with a first hook-and-loop fastener”. Considering these recitations, this means the first hook-and-loop fastener is provided on both the first and second of the two walls. There is not adequate written description for the claimed structure. Claim 1 further limits the first hook-and -loop faster to be connected to a separator projection. This is consistent with the hook-and-loop fastener 104 as shown in Figs 2 and 8.  however, there is only written description for the first hook-and-loop fastener (104) being provided on one of the two walls, specifically on the first of the two walls (102a) as shown in Fig 8 and described in [0042]-[0043] of the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, and 3 -5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “The pressure infusion device according to claim 1, wherein the two walls are connected to one another at a connecting strip.” However, a connecting strip is already given antecedent basis in claim 1 which recites “comprising two walls that are symmetrically overlapping and connected to one another along their longitudinal sides at a connecting strip”. It is unclear if there are two connecting strips or if the claims are referring to the same connecting strip. The examiner notes that if the claims are both reciting the same connecting strip, claim 2 could also be rejected under 35 U.S.C. 112(d) as failing to further limit the claim upon which it depends. 
Claim 3 recites “ a separating projection projecting from the adhesive element.” However, “a separator projection” is already given antecedent basis in claim 1. For the purpose of examination, this is being interpreted as the same component.  
Claims 4 and 5 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2011019709 A) in view of Edwards et al. (US 5,053,012 A), Roschenow et al. (DE 29902580 U1) and Minick et al. (US 5,700,257 A).
Regarding claim 1, Harada et al. discloses a pressure infusion device (Fig 1, [0014]-[0015]), comprising: an infusion bag (90 Fig 1), a cannula ([0044] “PEG tube”), at least one flow regulator (60 Fig 2, [0042] “flow path forming member”), and a valve assembly ([0044] “a clamp provided in an enteral feeding administration set”); a rubber pump (56 Fig 1, [0038] “made of rubber”) and a valve (55 Fig 1); a gas line (50 Fig 1) comprising a first gas line portion (51a and 24 Fig 1), a second gas line portion (51b and 34 Fig 1), and a third gas line portion (52 Fig 1); a support unit (10 Fig 1) having an air-filled double-walled housing (See double walled housing Fig 2, [0019]) to which the gas line is hermetically connected ([0038] “feed air into the bag 20,30 through the tube 52,51a,51b”, the gas line would be hermetically connected to allow pressurization of the air-filled housing), the air-filled double-walled housing comprising two walls that are symmetrically overlapping (20, 30 Fig 2) and connected to one another along their longitudinal sides at a connecting strip (42a Figs 2 & 3) such that the two walls define a compartment (18 Fig 2), wherein the infusion bag is positioned in the compartment (See lines showing placement of bag 90 in Fig 1, [0036] “a pocket (space) 18 is formed between the bag 20 and the bag 30, which can insert and hold a bag-shaped container 90 filled with a liquid material”), each wall of the two walls is formed of a flexible material ([0010] “a pair of bags, each of which has flexibility”, [0039] “Further, the bag 20,30 may be made of a stretchable material.”), a first one of the two walls (20 Fig 2) having an outer surface comprising an aperture (See the opening where “pipe” 24 is inserted in Fig 1) through which a first end of the first gas line portion (51a and 24 Fig 1) of the gas line is hermetically connected (See connection of “pipe” 24 in Fig 1, [0034] [0038], the gas line would be hermetically connected to allow pressurization of the air-filled housing), and a second one of the two walls (30 Fig 2) having an outer surface comprising an aperture (See the opening where “pipe” 34 is inserted in Fig 1)  through which a first end of the second gas line portion of the gas line is hermetically connected  (See connection of “pipe” 34 in Fig 1, [0034] [0038], the gas line would be hermetically connected to allow pressurization of the air-filled housing); a three-pole coupling unit (53 Fig 1), a second end of the first gas line portion (the left side of 51a Fig 1) being connected to a first pole (See the connection of the left end of the tube 51a connected to the bottom right pole of the connector 53 as shown in Fig 1) and a second end of the second gas line portion (the left side of 51b Fig 1) being connected to a second pole (See the connection of the left end of the tube 51b connected to the top right pole of the connector 53 as shown in Fig 1) of the three-pole coupling unit (53 Fig 1); -3-a pressure gauge and pressure control unit (54 Fig 1, the pressure indicator detects the pressure in the inflated system thus allowing pressure control [0046]) mounted on the third gas line portion (52 Fig 1) of the gas line ([0038] “pressure indicator 54 provided in the middle of the tube 52”) and connected to a third pole (the left pole of connector 53 Fig 1) of the three-pole coupling unit, and further connected to the rubber pump (56 Fig 1) with the valve (55 Fig 1) positioned therebetween (valve 55 is positioned between pump 56 and pressure gauge 54 as shown in Fig 1), the pressure gauge and pressure control unit (54 Fig 1) having a control unit housing (the body of 54 Fig 1 is a housing), a connector unit (the connections between lines 51a and 24 and between 51b and 34 Fig 1) configured to eliminate overpressure by disconnecting portions of the gas line (the disconnection of these components would eliminate overpressure by opening the gas line) and -4-the pressure infusion device being configured to apply pressure to the infusion bag equally from both sides ([0053] “when the bag 20,30 is inflated, the bag-shaped container 90 receives a substantially uniform compressive force from the bag 20,30 on both sides”). However, Harada et al. fails to disclose the control unit housing comprising a piston surrounded by a spring that is secured by a closure cap and a connection piece having two outlets connected to a first end of the third gas line portion and a second end of the third gas line portion, respectively,; a first edge of a first one of the two walls comprising a first locking tab projecting laterally beyond the support unit, a surface of the first locking tab being provided with a fastening element; a second edge of the first one of the two walls comprising a second locking tab projecting laterally beyond the support unit, the second locking tab being provided with a fastening element, wherein the second edge is on the opposite side of the first one of the two walls from the first edge; an outer surface of a first one of the two walls being provided with a first hook- and-loop fastener; an outer surface of a second one of the two walls being provided with a second hook-and-loop fastener, wherein the second hook-and-loop fastener is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to the second hook-and-loop fastener; a separator projection connected to an edge of the first hook-and-loop fastener configured to allow a protective layer covering the first hook-and-loop fastener to be removed during use.
Edwards et al. teaches a pressure gauge and pressure control unit (Fig 9) having a control unit housing (332 Fig 9), the control unit housing comprising a piston (156 Fig 9) surrounded by a spring (68 Fig 9) that is secured by a closure cap (see the component in Fig 9 equivalent to 152 in the embodiment in Fig 10) and a connection piece (142 Fig 9) having two outlets (146, 158 Fig 9) connected to a first end of the third gas line portion and a second end of the third gas line portion, respectively (34 Fig 9). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the pressure gauge and pressure control unit of Harada et al. to include the pressure gauge and pressure control unit with the limitations as taught by Edwards et al. to indicate “a range of pressures within the chamber from a predetermined minimum pressure, below which the gauge is adapted not indicate, and a predetermined maximum pressure, above which is dangerous for a continuous use of the pressure infusion apparatus” (Col 8 lines 3-8) so the user can easily identify if the pressure is in a safe range.  In the device of Harada et al. as modified by Edwards, the two outlets would be connected as claimed because the pressure gauge of Harada et al. is positioned in the middle of the third gas line ([0038] “a pressure indicator 54 provided in the middle of the tube 52”).
Roschenow et al. teaches a tubular support unit (1 Fig 1) having symmetrically overlapping walls (the front half and the back half of the tubular sleeve correspond to the two walls of Harada et al.), a first edge of a first one of the two walls (the top edge of the back half of the tubular sleeve Fig 1) comprising a first locking tab (7 Fig 1) projecting laterally beyond the support unit, a surface of the first locking tab being provided with a fastening element (7 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”); 2a second edge of the first one of the two walls (the bottom edge of the back half of the tubular sleeve Fig 1) comprising a second locking tab (4 Fig 1) projecting laterally beyond the support unit, the second locking tab being provided with a fastening element (4 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”), wherein the second edge is on the opposite side of the first one of the two walls from the first edge (the bottom edge is opposite the top edge on the back of the tubular sleeve Fig 1); an outer surface of a second one of the two walls (the front of the tubular sleeve Fig 1) being provided with a second hook-and-loop fastener (5 Fig 1), wherein the hook-and-loop fastener is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to second the hook-and-loop fastener (Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the support unit of modified Harada et al. to include the locking tabs with the limitations as taught by Roschenow et al. to prevent the infusion bag from slipping out of the open ends of the support unit and so the support unit “can be adjusted to different lengths of containers, and the strap can also be used for attachment to other objects.” [0013]
Minick et al. teaches a support unit (10 Fig 5) having an outer surface of a first one of two walls (the outer surface of outer back 32 Fig 1) being provided with a first hook- and-loop fastener (78 +34 Fig 5, Col 6 lines 30-31 “The underlying surface of outer back 32 is covered with loop material 78.”). Minick et al. teaches a separator projection (48 Fig 5) connected to an edge of the first hook-and-loop fastener (Col 4 lines 34-35 “A hanger strap 48 is formed with a strip of material that is attached to outer back 32”) configured to allow a protective layer covering the first hook-and-loop fastener to be removed during use (the hanger strap 48 is fully capable of allowing a protective layer covering the first hook-and-loop fastener to be removed during use, the user could hold the strap in one hand and the protective layer in the other and pull the components apart). Minick et al. further teaches a carrying bag (110 Fig 5) with patches (136 Fig 5) for attachment to the first hook and loop fastener (78+34 Fig 5). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the support unit of modified Harada et al. to include the first hook-and-loop fastener on an outer surface of a first one of two walls to allow the support unit to be stabilized within a carrying bag; such a modification would provide a safe and convenient way for the user to carry the infusion device. (Col 1 lines 55-63, Col 6 lines 30-47) It would have been obvious to one of ordinary skill in the art at the time of effective filing for the support unit of modified Harada et al to include the separator projection with the limitations as taught by Minick et al. to allow the system to be hung up if the user prefers not to carry the device (Col 4 lines 37-41).
Regarding claim 2, modified Harada et al. teaches the pressure infusion device according to claim 1. Harada et al. further teaches wherein the two walls (20, 30 Fig 2) are connected to one another at a connecting strip (42a Figs 2 & 3).
Regarding claim 3, modified Harada et al. teaches the pressure infusion device according to claim 1. Modified Harada et al. further teaches wherein the first hook-and-loop fastener (Minick et al. 78+34 Fig 5) is an adhesive element consisting of two layers (the loop material 78 is one layer, the binding strip 34 is a second layer Fig 5), an outer layer of which having a hook-and-loop closure material (78 Fig 5 “loop material” Col 6 line 32) and a separating projection (hanger strap 48 Fig 5) projecting from the adhesive element (Col 4 lines 35-38 “A hanger strap 48 is formed with a strip of material that is attached to outer back 32 […] by stitching through the strip and outer back 32 with thread 36”, the thread 36 also binds the strip 34 of the adhesive element around the periphery of the outer back 32).
Regarding claim 5, modified Harada et al. teaches the pressure infusion device according to claim 3. Modified Harada et al. further teaches wherein the adhesive element (Minick et al. 78+34 Fig 5) is connected to an adhesive patch (136 Fig 5), the adhesive patch being configured to be worn by a human body (the patches are part of a carrying bag 110 that is configured to be worn by a human body, Col 6 lines 27-29).  
Regarding claim 11, Harada et al. discloses a method [0043], comprising: providing a pressure infusion device (Fig 1, [0014]-[0015]), comprising: an infusion bag (90 Fig 1), a cannula ([0044] “PEG tube”), at least one flow regulator (60 Fig 2, [0042] “flow path forming member”), and a valve assembly ([0044] “a clamp provided in an enteral feeding administration set”); a rubber pump (56 Fig 1, [0038] “made of rubber”) and a valve (55 Fig 1); a gas line (50 Fig 1) comprising a first gas line portion (51a and 24 Fig 1), a second gas line portion (51b and 34 Fig 1), and a third gas line portion (52 Fig 1); a support unit (10 Fig 1) having an air-filled double-walled housing (See double walled housing Fig 2, [0019]) to which the gas line is hermetically connected ([0038] “feed air into the bag 20,30 through the tube 52,51a,51b”, the gas line would be hermetically connected to allow pressurization of the air-filled housing), the air-filled double-walled housing comprising two walls that are symmetrically overlapping (20, 30 Fig 2) and connected to one another along their longitudinal sides at a connecting strip (42a Figs 2 & 3) such that the two walls define a compartment (18 Fig 2), wherein the infusion bag is positioned in the compartment (See lines showing placement of bag 90 in Fig 1, [0036] “a pocket (space) 18 is formed between the bag 20 and the bag 30, which can insert and hold a bag-shaped container 90 filled with a liquid material”), each wall of the two walls is formed of a flexible material ([0010] “a pair of bags, each of which has flexibility”, [0039] “Further, the bag 20,30 may be made of a stretchable material.”), a first one of the two walls (20 Fig 2) having an outer surface comprising an aperture (See the opening where “pipe” 24 is inserted in Fig 1) through which a first end of the first gas line portion (51a and 24 Fig 1) of the gas line is hermetically connected (See connection of “pipe” 24 in Fig 1, [0034] [0038], the gas line would be hermetically connected to allow pressurization of the air-filled housing), and a second one of the two walls (30 Fig 2) having an outer surface comprising an aperture (See the opening where “pipe” 34 is inserted in Fig 1)  through which a first end of the second gas line portion of the gas line is hermetically connected  (See connection of “pipe” 34 in Fig 1, [0034] [0038], the gas line would be hermetically connected to allow pressurization of the air-filled housing); a three-pole coupling unit (53 Fig 1), a second end of the first gas line portion (the left side of 51a Fig 1) being connected to a first pole (See the connection of the left end of the tube 51a connected to the bottom right pole of the connector 53 as shown in Fig 1) and a second end of the second gas line portion (the left side of 51b Fig 1) being connected to a second pole (See the connection of the left end of the tube 51b connected to the top right pole of the connector 53 as shown in Fig 1) of the three-pole coupling unit (53 Fig 1); -3-a pressure gauge and pressure control unit (54 Fig 1, the pressure indicator detects the pressure in the inflated system thus allowing pressure control [0046]) mounted on the third gas line portion (52 Fig 1) of the gas line ([0038] “pressure indicator 54 provided in the middle of the tube 52”) and connected to a third pole (the left pole of connector 53 Fig 1) of the three-pole coupling unit, and further connected to the rubber pump (56 Fig 1) with the valve (55 Fig 1) positioned therebetween (valve 55 is positioned between pump 56 and pressure gauge 54 as shown in Fig 1), the pressure gauge and pressure control unit (54 Fig 1) having a control unit housing (the body of 54 Fig 1 is a housing), a connector unit (the connections between lines 51a and 24 and between 51b and 34 Fig 1) configured to eliminate overpressure by disconnecting portions of the gas line (the disconnection of these components would eliminate overpressure by opening the gas line) and -4-the pressure infusion device being configured to apply pressure to the infusion bag equally from both sides ([0053] “when the bag 20,30 is inflated, the bag-shaped container 90 receives a substantially uniform compressive force from the bag 20,30 on both sides”). However, Harada et al. fails to disclose the control unit housing comprising a piston surrounded by a spring that is secured by a closure cap and a connection piece having two outlets connected to a first end of the third gas line portion and a second end of the third gas line portion, respectively,; a first edge of a first one of the two walls comprising a first locking tab projecting laterally beyond the support unit, a surface of the first locking tab being provided with a fastening element; a second edge of the first one of the two walls comprising a second locking tab projecting laterally beyond the support unit, the second locking tab being provided with a fastening element, wherein the second edge is on the opposite side of the first one of the two walls from the first edge; an outer surface of a first one of the two walls being provided with a first hook- and-loop fastener; an outer surface of a second one of the two walls being provided with a second hook-and-loop fastener, wherein the second hook-and-loop fastener is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to the second hook-and-loop fastener; a separator projection connected to an edge of the first hook-and-loop fastener configured to allow a protective layer covering the first hook-and-loop fastener to be removed during use.
	Edwards et al. teaches a pressure gauge and pressure control unit (Fig 9) having a control unit housing (332 Fig 9), the control unit housing comprising a piston (156 Fig 9) surrounded by a spring (68 Fig 9) that is secured by a closure cap (see the component in Fig 9 equivalent to 152 in the embodiment in Fig 10) and a connection piece (142 Fig 9) having two outlets (146, 158 Fig 9) connected to a first end of the third gas line portion and a second end of the third gas line portion, respectively (34 Fig 9). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the pressure gauge and pressure control unit of Harada et al. to include the pressure gauge and pressure control unit with the limitations as taught by Edwards et al. to indicate “a range of pressures within the chamber from a predetermined minimum pressure, below which the gauge is adapted not indicate, and a predetermined maximum pressure, above which is dangerous for a continuous use of the pressure infusion apparatus” (Col 8 lines 3-8) so the user can easily identify if the pressure is in a safe range.  In the device of Harada et al. as modified by Edwards, the two outlets would be connected as claimed because the pressure gauge of Harada et al. is positioned in the middle of the third gas line ([0038] “a pressure indicator 54 provided in the middle of the tube 52”).
	Roschenow et al. teaches a tubular support unit (1 Fig 1) having symmetrically overlapping walls (the front half and the back half of the tubular sleeve correspond to the two walls of Harada et al.), a first edge of a first one of the two walls (the top edge of the back half of the tubular sleeve Fig 1) comprising a first locking tab (7 Fig 1) projecting laterally beyond the support unit, a surface of the first locking tab being provided with a fastening element (7 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”); 2a second edge of the first one of the two walls (the bottom edge of the back half of the tubular sleeve Fig 1) comprising a second locking tab (4 Fig 1) projecting laterally beyond the support unit, the second locking tab being provided with a fastening element (4 Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”), wherein the second edge is on the opposite side of the first one of the two walls from the first edge (the bottom edge is opposite the top edge on the back of the tubular sleeve Fig 1); an outer surface of a second one of the two walls (the front of the tubular sleeve Fig 1) being provided with a second hook-and-loop fastener (5 Fig 1), wherein the hook-and-loop fastener is configured to secure the infusion bag in the compartment through attachment of both the first locking tab and the second locking tab to second the hook-and-loop fastener (Fig 1, [0012]-[0013] “The two ends of the band 4, 6, 7 are connected to one another by means of a Velcro fastener. There is also a second Velcro fastener 5 on the outside of the jacket, on which the ends can be attached separately.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the support unit of modified Harada et al. to include the locking tabs with the limitations as taught by Roschenow et al. to prevent the infusion bag from slipping out of the open ends of the support unit and so the support unit “can be adjusted to different lengths of containers, and the strap can also be used for attachment to other objects.” [0013]
Minick et al. teaches a support unit (10 Fig 5) having an outer surface of a first one of two walls (the outer surface of outer back 32 Fig 1) being provided with a first hook- and-loop fastener (78 +34 Fig 5, Col 6 lines 30-31 “The underlying surface of outer back 32 is covered with loop material 78.”). Minick et al. teaches a separator projection (48 Fig 5) connected to an edge of the first hook-and-loop fastener (Col 4 lines 34-35 “A hanger strap 48 is formed with a strip of material that is attached to outer back 32”) configured to allow a protective layer covering the first hook-and-loop fastener to be removed during use (the hanger strap 48 is fully capable of allowing a protective layer covering the first hook-and-loop fastener to be removed during use, the user could hold the strap in one hand and the protective layer in the other and pull the components apart). Minick et al. further teaches a carrying bag (110 Fig 5) with patches (136 Fig 5) for attachment to the first hook and loop fastener (78+34 Fig 5). It would have been obvious to one of ordinary skill in the art at the time of effective filing for the support unit of modified Harada et al. to include the first hook-and-loop fastener on an outer surface of a first one of two walls to allow the support unit to be stabilized within a carrying bag; such a modification would provide a safe and convenient way for the user to carry the infusion device. (Col 1 lines 55-63, Col 6 lines 30-47) It would have been obvious to one of ordinary skill in the art at the time of effective filing for the support unit of modified Harada et al to include the separator projection with the limitations as taught by Minick et al. to allow the system to be hung up if the user prefers not to carry the device (Col 4 lines 37-41).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2011019709 A) in view of Edwards et al. (US 5,053,012 A), Roschenow et al. (DE 29902580 U1), Minick et al. (US 5,700,257 A) and Ross et al. (US 5,743,878 A).
Regarding claim 6, modified Harada et al. teaches the pressure infusion device according to claim 1. However, modified Harada et al. fails to teach wherein the compartment is sized and positioned to retain at least two infusion bags at the same time.  
Ross et al. teaches a compartment (12 Fig 9a) is sized and positioned to retain at least two infusion bags at the same time (18’ Fig 9a). It would have been obvious to one of ordinary skill at the time of effective filing for the compartment of modified Harada et al. to be sized and positioned as taught by Ross et al. to carry additional fluid if more volume than is in one infusion bag is necessary for treatment or to carry multiple different types of infusion fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783